9:20-cv-02480-DCN       Date Filed 08/25/20       Entry Number 12         Page 1 of 7




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                                BEAUFORT DIVISION

   DALVIN SANDERS,                        )
                                          )
                     Plaintiff,           )
                                          )                   No. 9:20-cv-2480-DCN
               vs.                        )
                                          )                          ORDER
   PROGRESSIVE DIRECT INSURANCE           )
   COMPANY a/k/a PROGRESSIVE              )
   CASUALTY INSURANCE COMPANY and )
   DIAMONIQUE BRYANT,                     )
                                          )
                     Defendants.          )
   _______________________________________)

          This matter is before the court on plaintiff Dalvin Sanders’s (“Sanders”) motion to

   remand or, alternatively, to voluntarily dismiss, ECF No. 6, and motion to dismiss, ECF

   No. 7. For the reasons that follow, the court finds that it lacks jurisdiction, grants the

   motion to remand, and finds as moot the motion to dismiss.

                                       I. BACKGROUND

          This insurance dispute arises out of a single-car accident that occurred in

   Hampton County, South Carolina. On January 12, 2020, Sanders alleges that he loaned

   his vehicle to defendant Diamonique Bryant (“Bryant”), who fell asleep at the wheel and

   drove the vehicle into a ditch. At the time of the accident, Sanders held an auto insurance

   policy (“the Policy”) with defendant Progressive Direct Insurance Company

   (“Progressive”). Sanders’s complaint alleges that he filed a claim with Progressive under

   the Policy and that Progressive wrongfully denied the claim.

          On April 28, 2020, Sanders filed this action in the Hampton County Court of

   Common Pleas, alleging negligence against Bryant based on the car accident and bad-

                                                 1
9:20-cv-02480-DCN       Date Filed 08/25/20      Entry Number 12        Page 2 of 7




   faith breach of the insurance contract against Progressive based on Progressive’s denial

   of Sanders’s claim. ECF No. 1-1. On June 30, 2020, Progressive removed the action to

   this court. ECF No. 1. The same day, Progressive answered the complaint and asserted a

   counterclaim against Sanders, requesting a declaratory judgement that the Policy is void

   due to Sanders’s alleged material misrepresentations. ECF No. 2. On July 22, 2020,

   Sanders filed a motion to remand, ECF No. 6, and a motion to dismiss Progressive’s

   counterclaim, ECF No. 7. On August 5, 2020, Progressive responded to the motion to

   remand, ECF No. 8, as well as to the motion to dismiss, ECF No. 9. The court held a

   hearing on the motions on August 24, 2020. As such, this matter is now ripe for the

   court’s review.

                                       II. STANDARD

          Federal courts are of constitutionally limited jurisdiction. “The party seeking

   removal bears the burden of demonstrating that removal jurisdiction is proper,” In re

   Blackwater Sec. Consulting, LLC, 460 F.3d 576, 583 (4th Cir. 2006), and doubts

   regarding the propriety of removal are to be resolved in favor of retained state court

   jurisdiction. Baxley v. Advance Auto Parts, Inc., 2011 WL 586072 at *1 (D.S.C. Feb. 9,

   2011) (citing Marshall v. Manville Sales Corp., 6 F.3d 229, 232 (4th Cir. 1993)).

   Because removal raises significant federalism concerns, “[i]f federal jurisdiction is

   doubtful, a remand is necessary.” Mulcahey v. Columbia Organic Chemicals Co., 29

   F.3d 148, 151 (4th Cir. 1994).

          Generally, any civil action brought in a state court of which the district courts of

   the United States have original jurisdiction may be removed by the defendant to the

   district court of the United States for the district and division embracing the place where



                                                2
9:20-cv-02480-DCN       Date Filed 08/25/20       Entry Number 12          Page 3 of 7




   such action is pending. 28 U.S.C. § 1441(a). Original jurisdiction exists where a claim

   arises from federal law, see 28 U.S.C. § 1331, or where the amount in controversy

   exceeds the sum or value of $75,000 and the claim is between citizen of different states,

   see 28 U.S.C. § 1332.

                                       III. DISCUSSION

          Sanders asserts two grounds for remand. First, he contends that Progressive’s

   removal is untimely. Second, Sanders argues that the court does not have subject matter

   jurisdiction over the action because the he, the plaintiff, and Bryant, a defendant, are

   citizens of the same state and thus not completely diverse. Alternatively, Sanders’s

   motion to remand asks the court to permit Sanders to voluntarily dismiss his claims

   without prejudice so that he can “re-file in state court while capping his damages as

   $74,999.99.” ECF No. 6 at 4. Burdened with the duty to strictly police its own subject

   matter jurisdiction, the court thoroughly considers that issue first.

          As an initial matter, however, the court addresses Sanders’s argument that

   Progressive’s removal is untimely. Sanders argues that he sent Progressive’s counsel a

   copy of the summons and complaint on April 29, 2020 and that Progressive’s removal is

   untimely because it filed the notice of removal on June 30, 2020, missing the 30-day

   window for removal under 28 U.S.C. § 1441. The law is clear, however, that the 30-day

   clock for removal begins when a defendant is properly served according to the state or

   federal rules of civil procedure, not when it merely receives a copy of the complaint. See

   Murphy Bros. v. Michetti Pipe Stringing, Inc., 526 U.S. 344 (1999); see also Smith v.

   Kelso, 2020 WL 1887723, at *3 (D.S.C. Apr. 16, 2020) (providing an in-depth discussion

   on the timeliness of removal under § 1441). There is no dispute here that Sanders did not



                                                 3
9:20-cv-02480-DCN       Date Filed 08/25/20        Entry Number 12        Page 4 of 7




   effect formal service on Progressive until June 1, 2020. As such, Progressive’s June 30,

   2020 removal is timely. The court rejects Sanders’s argument to the contrary.

          The court now turns substantively to the issue of its subject matter jurisdiction.

   Progressive’s notice of removal states that the court has subject matter jurisdiction over

   Sanders’s claims by way of diversity pursuant to 28 U.S.C. § 1332. As discussed above,

   a court has diversity jurisdiction over a matter where the amount in controversy exceeds

   the sum or value of $75,000 and the claim is between citizens of different states. 28

   U.S.C. § 1332. While the parties hotly contest whether this action satisfies the complete

   diversity requirement, their papers fail to reveal whether this action satisfies the amount-

   in-controversy requirement. Because the court must strictly police its own subject matter

   jurisdiction and because Sanders’s satisfaction of the amount-in-controversy requirement

   is unclear, the court begins with a discussion thereof.

          For a court to have diversity jurisdiction over a matter, the amount in controversy

   must “exceed[ ] the sum or value of $75,000.” 28 U.S.C. § 1332. A plaintiff fails to

   satisfy the amount-in-controversy-requirement where it “appears to a legal certainty that

   the claim is really for less than the jurisdictional amount.” St. Paul Mercury Indem. Co.

   v. Red Cab Co., 303 U.S. 283, 289 (1938). In cases where the amount of damages sought

   is unclear on the face of a plaintiff’s complaint, this court has found that the plaintiff’s

   post-removal clarification on the record that he seeks less than $75,000 in total damages

   is determinative and rids the court of subject matter jurisdiction. See Ferguson by

   Ferguson v. Wal-Mart Stores, Inc., 1994 WL 653479, at *2 (D.S.C. Nov. 15, 1994).




                                                  4
9:20-cv-02480-DCN        Date Filed 08/25/20       Entry Number 12         Page 5 of 7




           In this case, Sanders’s complaint does not specify whether he seeks more or less

   than $75,000 in total damages against Progressive.1 At the hearing, Sanders stipulated on

   the record that his complaint seeks less than $75,000 against Progressive. As such,

   Sanders has shown to a “legal certainty” that he cannot recover the jurisdictional amount

   in this case; therefore, Sanders’s claim against Progressive fails to satisfy the amount-in-

   controversy requirement, and the court is without jurisdiction over it. At the hearing,

   Progressive noted the well-known axiom that a plaintiff “may not defeat diversity

   jurisdiction by filing a post-removal amendment of the complaint which reduces the

   amount of damages requested by the complaint below the amount in controversy required

   by 28 U.S.C. § 1332(a).” Griffin v. Holmes, 843 F. Supp. 81, 87 (E.D.N.C. 1993) (citing

   Saint Paul Mercury Indem. Co., 303 U.S. at 289; see also Porsche Cars N. Am., Inc. v.

   Porsche.net, 302 F.3d 248, 255–56 (4th Cir. 2002) (“[A] court determines the existence

   of diversity jurisdiction at the time the action is filed, regardless of later changes in

   originally crucial facts such as the parties’ citizenship or the amount in controversy.”)

   (citation and internal quotations marks omitted).

           While Progressive’s statement of the law is correct, it does not apply here. This is

   not a case in which the plaintiff is stipulating to a reduction in the damages sought in his

   complaint. Instead, Sanders’s post-removal stipulation clarifies that the unspecified

   amount of damages his complaint seeks is below the jurisdictional level. “[W]here the

   initial complaint does not specify an amount . . . various jurisdictions have found that a




           1
             Sanders must show that his claim against Progressive, alone, satisfies the
   amount-in-controversy requirement. See Snyder v. Harris, 394 U.S. 332, 336 (1969)
   (holding that separate and distinct claims cannot be aggregated to meet the required
   jurisdictional amount).
                                                  5
9:20-cv-02480-DCN       Date Filed 08/25/20      Entry Number 12        Page 6 of 7




   post-removal stipulation that damages will not exceed the jurisdictional minimum can be

   considered as a clarification of an ambiguous complaint, rather than a post-removal

   amendment of the plaintiff’s complaint.” Stanley v. Auto-Owners Ins. Co., 423 F. Supp.

   3d 225, 229 (D.S.C. 2019). Indeed, where, as here, a plaintiff clarifies, in the form of a

   post-removal stipulation, that his ambiguous complaint seeks less than the jurisdictional

   amount, this court has consistently found remand necessary. See Stanley, 423 F. Supp.

   3d 225, 229 (D.S.C. 2019) (collecting cases); see also Cox v. Willhite Seed, Inc., 2014

   WL 6816990, at *2 (D.S.C. Dec. 4, 2014) (remanding where the court “interpret[ed]

   Plaintiff’s Stipulation as to Damages as a clarification of the amount of damages he is

   seeking”); Carter v. Bridgestone Americas, Inc., 2013 WL 3946233, at *3 (D.S.C. July

   31, 2013) (same); Walker v. Poland, 2009 WL 5195762, at *1 (D.S.C. Dec. 22, 2009)

   (“The court is in agreement with other decisions characterizing a post-removal stipulation

   regarding the amount in controversy as a clarification permitted by St. Paul, not an

   amendment forbidden by St. Paul.”). Following well-established district precedent, the

   court interprets Sanders’s stipulation as a clarification of the amount of damages sought

   in his complaint. Therefore, the court is without subject matter jurisdiction over his

   claims and must remand them to state court.

          Remanding Sanders’s claims, the court must determine whether it can retain

   jurisdiction over Progressive’s counterclaim. In its notice of removal, Progressive

   premised the court’s jurisdiction upon diversity pursuant to 28 U.S.C. § 1332. It is clear

   the Progressive’s counterclaim fails to satisfy the amount-in-controversy requirement.

   As such, the only potential basis for the court’s jurisdiction over Progressive’s

   declaratory judgment counterclaim is supplemental jurisdiction pursuant to 28 U.S.C.



                                                 6
9:20-cv-02480-DCN       Date Filed 08/25/20       Entry Number 12         Page 7 of 7




   § 1367. That statute provides that “in any civil action of which the district courts have

   original jurisdiction,” a district court “shall have supplemental jurisdiction over all other

   claims that are so related . . . that they form part of the same case or controversy under

   Article III of the United States Constitution.” 28 U.S.C. § 1367. In other words, where a

   court has original subject matter jurisdiction over one claim, meaning federal question

   jurisdiction under § 1331 or diversity jurisdiction under § 1332, it may exercise

   supplemental jurisdiction over a related but separate claim that lacks original jurisdiction.

   Having determined that the court is without original jurisdiction over Sanders’s claims, it

   cannot exercise supplemental jurisdiction over Progressive’s counterclaim. Therefore,

   remand is necessary. The court thus remands the entire action to the Hampton County

   Court of Common Pleas. Bereft of jurisdiction, the court does not consider the motion to

   dismiss.

                                      IV. CONCLUSION

          For the foregoing reasons the court GRANTS the motion to remand and FINDS

   AS MOOT the motion to dismiss.

          AND IT IS SO ORDERED.




                                          DAVID C. NORTON
                                          UNITED STATES DISTRICT JUDGE

   August 25, 2020
   Charleston, South Carolina




                                                 7
